UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2014 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments As of December 31, 2014 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (7.1%) Walt Disney Co. 96,700 9,108 * Murphy USA Inc. 105,800 7,285 Comcast Corp. Class A 123,089 7,140 Marriott International Inc. Class A 86,400 6,742 Macy's Inc. 95,400 6,273 Dana Holding Corp. 281,900 6,129 Best Buy Co. Inc. 152,500 5,945 Royal Caribbean Cruises Ltd. 70,700 5,828 * Skechers U.S.A. Inc. Class A 100,400 5,547 Jack in the Box Inc. 65,600 5,245 * Madison Square Garden Co. Class A 61,300 4,613 Lowe's Cos. Inc. 50,800 3,495 * Visteon Corp. 31,700 3,388 Time Warner Inc. 29,600 2,528 Home Depot Inc. 18,600 1,952 Cooper Tire & Rubber Co. 41,000 1,421 Lear Corp. 13,500 1,324 * Zumiez Inc. 29,800 1,151 Whirlpool Corp. 5,200 1,008 Big Lots Inc. 18,500 740 * Build-A-Bear Workshop Inc. 14,100 283 Consumer Staples (7.7%) Procter & Gamble Co. 266,269 24,254 CVS Health Corp. 112,650 10,849 Archer-Daniels-Midland Co. 170,900 8,887 Bunge Ltd. 80,800 7,346 Wal-Mart Stores Inc. 77,300 6,639 Costco Wholesale Corp. 44,600 6,322 *,^ Pilgrim's Pride Corp. 192,700 6,319 Kimberly-Clark Corp. 50,600 5,846 Sanderson Farms Inc. 61,800 5,193 Kroger Co. 75,100 4,822 Avon Products Inc. 348,800 3,275 Altria Group Inc. 61,100 3,010 * Rite Aid Corp. 90,000 677 Mondelez International Inc. Class A 13,668 496 Energy (10.2%) Exxon Mobil Corp. 402,400 37,202 Chevron Corp. 147,230 16,516 ConocoPhillips 200,990 13,880 Valero Energy Corp. 158,800 7,861 National Oilwell Varco Inc. 114,700 7,516 Devon Energy Corp. 109,700 6,715 Tesoro Corp. 89,400 6,647 Hess Corp. 79,500 5,869 Occidental Petroleum Corp. 66,100 5,328 EOG Resources Inc. 53,300 4,907 * Oil States International Inc. 95,100 4,650 * REX American Resources Corp. 73,900 4,580 Nabors Industries Ltd. 235,500 3,057 Green Plains Inc. 25,000 620 * Pacific Ethanol Inc. 37,400 386 Financials (30.3%) Wells Fargo & Co. 598,823 32,827 JPMorgan Chase & Co. 509,040 31,856 * Berkshire Hathaway Inc. Class B 153,400 23,033 Goldman Sachs Group Inc. 78,817 15,277 US Bancorp 304,900 13,705 Bank of America Corp. 744,576 13,320 Citigroup Inc. 206,461 11,172 PNC Financial Services Group Inc. 116,400 10,619 Capital One Financial Corp. 126,200 10,418 Travelers Cos. Inc. 91,700 9,706 Allstate Corp. 134,000 9,413 Discover Financial Services 138,700 9,083 Ameriprise Financial Inc. 58,100 7,684 Navient Corp. 332,000 7,175 CIT Group Inc. 147,700 7,064 Everest Re Group Ltd. 39,200 6,676 Montpelier Re Holdings Ltd. 184,800 6,620 Voya Financial Inc. 156,100 6,616 ^ AmTrust Financial Services Inc. 115,500 6,497 PartnerRe Ltd. 56,000 6,391 * Synchrony Financial 210,000 6,248 Aspen Insurance Holdings Ltd. 141,800 6,207 Allied World Assurance Co. Holdings AG 162,000 6,143 WR Berkley Corp. 102,700 5,264 RenaissanceRe Holdings Ltd. 53,600 5,211 Associated Banc-Corp 232,100 4,324 Weyerhaeuser Co. 116,800 4,192 Host Hotels & Resorts Inc. 166,300 3,953 General Growth Properties Inc. 134,500 3,783 Simon Property Group Inc. 18,900 3,442 Radian Group Inc. 196,800 3,290 Ventas Inc. 43,600 3,126 Health Care REIT Inc. 41,300 3,125 Alexandria Real Estate Equities Inc. 35,000 3,106 Hospitality Properties Trust 97,300 3,016 Kimco Realty Corp. 117,200 2,946 Retail Properties of America Inc. 173,400 2,894 PrivateBancorp Inc. 85,200 2,846 Healthcare Trust of America Inc. Class A 103,450 2,787 DuPont Fabros Technology Inc. 83,200 2,766 Geo Group Inc. 67,200 2,712 Fifth Third Bancorp 129,900 2,647 Equity LifeStyle Properties Inc. 51,200 2,639 Capitol Federal Financial Inc. 205,300 2,624 Santander Consumer USA Holdings Inc. 128,300 2,516 American International Group Inc. 44,000 2,464 Ryman Hospitality Properties Inc. 46,200 2,437 Regency Centers Corp. 37,900 2,417 Columbia Property Trust Inc. 91,900 2,330 International Bancshares Corp. 85,600 2,272 Weingarten Realty Investors 64,400 2,249 Omega Healthcare Investors Inc. 51,800 2,024 Ashford Hospitality Trust Inc. 181,900 1,906 Nelnet Inc. Class A 39,700 1,839 ^ Lexington Realty Trust 161,800 1,777 First Horizon National Corp. 127,800 1,736 BioMed Realty Trust Inc. 71,100 1,531 Reinsurance Group of America Inc. Class A 14,700 1,288 * Springleaf Holdings Inc. 34,800 1,259 Axis Capital Holdings Ltd. 23,100 1,180 Corrections Corp. of America 31,800 1,156 Vornado Realty Trust 9,700 1,142 Chambers Street Properties 139,200 1,122 Rayonier Inc. 39,000 1,090 Summit Hotel Properties Inc. 61,900 770 Digital Realty Trust Inc. 11,000 729 * Walker & Dunlop Inc. 26,700 468 State Bank Financial Corp. 18,600 372 Health Care (13.3%) Johnson & Johnson 298,450 31,209 Pfizer Inc. 500,425 15,588 Eli Lilly & Co. 156,500 10,797 * Anthem Inc. 78,900 9,915 Merck & Co. Inc. 167,401 9,507 Cardinal Health Inc. 111,000 8,961 Cigna Corp. 84,400 8,686 Aetna Inc. 94,000 8,350 * HCA Holdings Inc. 111,800 8,205 Bristol-Myers Squibb Co. 138,500 8,176 * Express Scripts Holding Co. 86,700 7,341 Omnicare Inc. 96,700 7,052 * Quintiles Transnational Holdings Inc. 100,500 5,916 * Charles River Laboratories International Inc. 90,100 5,734 AbbVie Inc. 80,200 5,248 UnitedHealth Group Inc. 39,500 3,993 * Boston Scientific Corp. 172,200 2,282 Medtronic Inc. 16,900 1,220 Abbott Laboratories 25,500 1,148 * ICU Medical Inc. 13,500 1,106 * Greatbatch Inc. 20,300 1,001 * Alliance HealthCare Services Inc. 29,100 611 * Hospira Inc. 9,000 551 * SciClone Pharmaceuticals Inc. 58,100 509 * Surgical Care Affiliates Inc. 11,100 373 Industrials (9.9%) General Electric Co. 1,003,140 25,349 General Dynamics Corp. 75,900 10,445 Northrop Grumman Corp. 63,100 9,300 Caterpillar Inc. 99,800 9,135 Southwest Airlines Co. 172,400 7,296 * Spirit AeroSystems Holdings Inc. Class A 149,400 6,430 Cintas Corp. 81,500 6,393 Pitney Bowes Inc. 250,600 6,107 * AECOM Technology Corp. 176,100 5,348 Lockheed Martin Corp. 25,500 4,911 SPX Corp. 53,400 4,588 Carlisle Cos. Inc. 45,100 4,070 United Technologies Corp. 29,900 3,439 Deluxe Corp. 47,700 2,969 Raytheon Co. 20,700 2,239 Alaska Air Group Inc. 37,400 2,235 * Meritor Inc. 146,502 2,220 * Republic Airways Holdings Inc. 149,800 2,186 * JetBlue Airways Corp. 125,900 1,997 Aircastle Ltd. 82,000 1,752 * Moog Inc. Class A 17,600 1,303 Quanex Building Products Corp. 51,400 965 * Teledyne Technologies Inc. 5,500 565 Douglas Dynamics Inc. 22,200 476 Information Technology (9.0%) Hewlett-Packard Co. 362,200 14,535 Intel Corp. 364,700 13,235 Microsoft Corp. 185,900 8,635 Cisco Systems Inc. 308,600 8,584 * Electronic Arts Inc. 155,200 7,297 Computer Sciences Corp. 108,200 6,822 Booz Allen Hamilton Holding Corp. 244,000 6,473 Lexmark International Inc. Class A 149,900 6,186 CDW Corp. 174,000 6,120 * Freescale Semiconductor Ltd. 239,303 6,038 * OmniVision Technologies Inc. 208,700 5,426 * Anixter International Inc. 46,700 4,131 * Aspen Technology Inc. 100,700 3,527 Western Digital Corp. 26,500 2,934 DST Systems Inc. 22,948 2,161 * Take-Two Interactive Software Inc. 66,500 1,864 NVIDIA Corp. 74,400 1,492 * Sykes Enterprises Inc. 63,200 1,483 Harris Corp. 13,900 998 * Tech Data Corp. 14,700 929 EarthLink Holdings Corp. 91,900 403 * ePlus Inc. 4,900 371 * Quantum Corp. 153,100 269 Materials (3.0%) Alcoa Inc. 529,100 8,354 * Stillwater Mining Co. 425,300 6,269 Avery Dennison Corp. 96,800 5,022 LyondellBasell Industries NV Class A 56,200 4,462 United States Steel Corp. 165,300 4,420 CF Industries Holdings Inc. 10,500 2,862 * Century Aluminum Co. 73,400 1,791 Ashland Inc. 12,900 1,545 Schnitzer Steel Industries Inc. 53,800 1,214 Innophos Holdings Inc. 14,500 847 Celanese Corp. Class A 6,000 360 Telecommunication Services (2.2%) AT&T Inc. 652,810 21,928 CenturyLink Inc. 101,500 4,018 * Cincinnati Bell Inc. 169,700 541 Utilities (6.8%) Southern Co. 217,700 10,691 American Electric Power Co. Inc. 158,500 9,624 Exelon Corp. 256,600 9,515 PG&E Corp. 166,600 8,870 Edison International 126,400 8,277 Entergy Corp. 94,000 8,223 UGI Corp. 177,400 6,738 Vectren Corp. 141,900 6,560 Consolidated Edison Inc. 82,700 5,459 WGL Holdings Inc. 68,300 3,731 Portland General Electric Co. 73,500 2,780 New Jersey Resources Corp. 37,000 2,264 Pepco Holdings Inc. 22,000 592 American States Water Co. 14,300 539 Total Common Stocks (Cost $1,014,048) Coupon Temporary Cash Investments (1.1%) 1 Money Market Fund (1.0%) 2,3 Vanguard Market Liquidity Fund 0.126% 13,084,189 13,084 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.068% 1/23/15 100 100 4,5 Federal Home Loan Bank Discount Notes 0.100% 4/24/15 300 300 6 Freddie Mac Discount Notes 0.120% 4/14/15 400 400 Total Temporary Cash Investments (Cost $13,884) Total Investments (100.6%) (Cost $1,027,932) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $4,182,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $4,395,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock.
